RICE, J.
While this ease was not consolidated in the trial court with cause No. 4,688, styled Katherine Schwantkowsky et al. v. Ignac Dykowski (which-has been disposed of by this court by an opinion this day rendered) 131 S. W. 373, still, as it is based upon the same transaction, and the two records involve and present analogous questions, we have considered them together, as shown by said opinion, to which reference is here made; and, for the reasons therein indicated, we believe that no error has been shown in the action of the trial court in this case, and its judgment is therefore affirmed.
Affirmed.